

116 S679 IS: Honoring American Veterans in Extreme Need Act of 2019
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 679IN THE SENATE OF THE UNITED STATESMarch 6, 2019Ms. Baldwin (for herself, Mr. Cornyn, Mr. Tester, Mr. Isakson, Mr. Jones, Mr. Tillis, Mrs. Feinstein, Ms. Ernst, Mr. Leahy, Mr. Grassley, Ms. Smith, Mr. Cramer, Mr. Durbin, Mr. Moran, Ms. Klobuchar, Mr. Cotton, Ms. Duckworth, Mr. Rubio, Mrs. Shaheen, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo exempt from the calculation of monthly income certain benefits paid by the Department of
			 Veterans Affairs and the Department of Defense.
	
 1.Short titleThis Act may be cited as the Honoring American Veterans in Extreme Need Act of 2019 or the HAVEN Act.
 2.Definition of current monthly incomeSection 101(10A) of title 11, United States Code, is amended by striking subparagraph (B) and inserting the following:
			
 (B)(i)includes any amount paid by any entity other than the debtor (or in a joint case the debtor and the debtor's spouse), on a regular basis for the household expenses of the debtor or the debtor's dependents (and in a joint case the debtor's spouse if not otherwise a dependent); and
 (ii)excludes— (I)benefits received under the Social Security Act (42 U.S.C. 301 et seq.);
 (II)payments to victims of war crimes or crimes against humanity on account of their status as victims of such crimes;
 (III)payments to victims of international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, on account of their status as victims of such terrorism; and
 (IV)any monthly compensation, pension, pay, annuity, or allowance paid under title 10, 37, or 38 in connection with a disability, combat-related injury or disability, or death of a member of the uniformed services, except that any retired pay excluded under this subclause shall include retired pay paid under chapter 61 of title 10 only to the extent that such retired pay exceeds the amount of retired pay to which the debtor would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that title.
						.